Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 03-2578

                 JOSÉ ROMERO-VILLANUEVA ET AL.,

                      Plaintiffs, Appellants,

                                     v.

          PUERTO RICO ELECTRIC POWER AUTHORITY ET AL.,

                       Defendants, Appellees.


         ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Domínguez, U.S. District Judge]


                                  Before

                       Selya, Circuit Judge,
                 Coffin, Senior Circuit Judge,
                    and Lipez, Circuit Judge.



    José M. Tous-Rodríguez for appellants.
    Pedro Manzano Yates for appellees.



                           October 14, 2004
          PER CURIAM.       Appellant José Romero-Villanueva challenges

the district court's denial of a motion for reconsideration, filed

after the district court granted appellees' summary judgment motion

on employment discrimination charges.           For the reasons set forth

below, we affirm.

                                     I.

          Romero-Villanueva (Romero) worked for appellee Puerto

Rico Electric Power Authority (PREPA) for twenty-eight years before

retiring due to health problems in 1999, two years before he became

eligible for full retirement benefits.          In the district court, he

asserted that PREPA forced his early retirement by subjecting him

to various forms of discrimination.             Romero first claimed that

PREPA's   treatment    in    the   wake    of   two   debilitating    strokes

violated, inter alia, the Americans with Disabilities Act (ADA), 42

U.S.C. §§ 12101-12213, and Title VII of the Civil Rights Act, 42

U.S.C. §§ 2000(e) to 2000(e)-17.          He also claimed that he suffered

political discrimination, in violation of 42 U.S.C. § 1983, and

unlawful retaliation as a result of his refusal to fire employees

affiliated with the Partido Popular Democratico political party.

           The trial court granted summary judgment for PREPA,

finding   that   the   discrimination       claims    were   barred   by   the

applicable statutes of limitations: one year for the § 1983 claim,

see Benitez-Pons v. Commonwealth of Puerto Rico, 136 F.3d 54, 59

(1st Cir. 1998); Sifre v. Puerto Rico Dep't of Health, 38 F. Supp.


                                    -2-
2d 91, 95 (D.P.R. 1999), and 300 days for claims under Title VII,

see 42 U.S.C. § 2000e-5(e)(1); Provencher v. CVS Pharmacy, Div. of

Melville Corp., 145 F.3d 5, 13 (1st Cir. 1998), and the ADA, see 42

U.S.C. §§ 2000e-5(e)(1), 12117(a); Bonilla v. Muebles J.J. Alvarez,

Inc., 194 F.3d 275, 278 (1st Cir. 1999) (noting that claims brought

under Title I of the ADA must be filed with the appropriate

administrative agency within the same limitations period set forth

in Title VII).

           In    so   holding,   the   trial   court   rejected   Romero's

contention that the alleged violations fell within the continuing

violation exception to the Title VII statute of limitations, which

might have allowed him to recover for acts beyond the 300-day

period.   The court reasoned that Romero was aware of the alleged

discrimination by December 1995, at the latest,1 and thus forfeited

his claim by failing to file a complaint with the appropriate

administrative agency until November 1996, more than 300 days

later.    More specifically, because the complaint was filed on

November 8, 1996, any claim originating before January 13, 1996 was

time barred.

           Romero then filed a motion to reconsider the grant of

summary judgment. He argued first that the court erred in applying

the ADA statute of limitations, and second, that the claims should



     1
      Romero requested reasonable accommodations in November 1995
upon returning from his first medical leave.

                                   -3-
be allowed under the doctrine of equitable tolling.2 In support of

the latter, Romero cited two letters from PREPA that he argues

lulled him    into      believing    that      he   would   receive   a   requested

disability accommodation, thus explaining his delay in filing a

discrimination claim with the appropriate administrative agency.

            In denying the motion for reconsideration, the district

court repeated its calculation of the ADA statute of limitations,

applying the 300-day limit set forth in 42 U.S.C. § 2000e-5(e)(1)

and   counting    backwards      from    the    date    that   Romero     filed   his

discrimination claim with the Anti Discrimination Unit (ADU), the

Puerto    Rican   counterpart       to   the    Equal    Employment     Opportunity

Commission.       The    court    also    rejected       the   equitable    tolling

argument, finding no evidence that the letters were motivated by a

bad faith desire to prevent Romero from seeking a remedy through

the available administrative channels.                 Romero now challenges the

order denying his motion for reconsideration, focusing primarily on

the issue of equitable estoppel.




      2
      The motion to reconsider also faulted the trial court for
failing to address Romero's retaliation claim. The order denying
the motion to reconsider disposed of that assertion, noting that
"after reviewing the pleadings . . . the Court cannot discern that
retaliation claims were ever presented before the Court as a
separate and distinct cause of action for relief . . . . The Court
considers the resolution of the § 1983 and ADA claims to fully
address those federal claims presented."        In light of this
disposition and the lack of additional evidence to the contrary, we
find no fault with the district court's ruling.

                                         -4-
                                      II.

          Our    review    of   an    order    denying   a   motion   for

reconsideration is highly deferential.        Ordinarily, we will vacate

such an order only when it amounts to an abuse of the trial court's

discretion.    Ruiz Rivera v. Riley, 209 F.3d 24, 27 (1st Cir. 2000)

("An appellate court ought not to overturn a trial court's denial

of a motion for reconsideration unless a miscarriage of justice is

in prospect or the record otherwise reveals a manifest abuse of

discretion."); Aybar v. Crispin-Reyes, 118 F.3d 10, 13 (1st Cir.

1997).

          A motion for reconsideration is not an opportunity to

present new legal claims or to relitigate issues decided at the

summary judgment stage.     Such a motion is properly granted only

upon a showing of manifest error of law or in light of newly

discovered evidence.      Landrau-Romero v. Banco Popular de Puerto

Rico, 212 F.3d 607, 612 (1st Cir. 2000).

          The court below found that Romero's motion did not fall

into either of these categories. Before so concluding, however, it

considered a legal argument not addressed previously but touched

upon in the plaintiff's motion in opposition to summary judgment:

an equitable estoppel claim based on two letters Romero received

from PREPA.3    Because the trial court dealt with the equitable


     3
      Romero's Brief in Opposition to Summary Judgment included a
passing reference to letters from PREPA and the following argument:
     In Jensen v. Snelling, 841 F.2d 600, 600-07 (5th Cir.

                                     -5-
estoppel      issue    on     its     merits       and   denied   the    motion     for

reconsideration on that basis, we do the same.

                                            III.

              We pause first to dispense with a technical matter.

Although the order on appeal refers to "equitable tolling," Romero

correctly     points    out    that     the    related     doctrine     of   equitable

estoppel is more relevant in this context.                        Equitable tolling

excuses a plaintiff's delay in asserting his rights when the

plaintiff was unaware of his rights because of employer misconduct.

See Benitez-Pons, 136 F.3d at 61; Kale v. Combined Ins. Co. of Am.,

861    F.2d   746,    752   (1st    Cir.      1988).      Equitable     estoppel,   by

contrast, occurs when a party is aware of his rights "but does not

make    a   timely    filing    due    to     his    reasonable    reliance    on   his

employer's misleading or confusing representations or conduct."

Kale, 861 F.2d at 752; see also Dillman v. Combustion Eng'g, Inc.,

784 F.2d 57, 60-61 (2d Cir. 1986).                 Here, Romero does not deny that

he was aware of his rights, but rather claims that correspondence



     1988); Chico-Velez v. Roche Products, Inc., 139 F.3d 56
     (1st Cir. 1988), both circuits [sic] courts determined
     that if defendant acts in some way are [sic] inconsistent
     in order to avoid any assertive conduct from the
     aggrieved party, without telling the truth and thereby
     affecting his claim under the statute of limitations, the
     courts will not allow such a defense under the equitable
     tolling destine [sic].
The district court did not directly address this claim in its order
granting summary judgment for PREPA.     Romero then repeated the
claim verbatim in his motion for reconsideration and his
supplemental motion for reconsideration.

                                            -6-
from    PREPA    led        him   to    believe    that     his   employer    was   still

considering his request for reasonable accommodations.                        This is a

claim of equitable estoppel.

            The doctrine of equitable estoppel is reserved for cases

in which "exceptional circumstances" are present.                       Redman v. U.S.

West Bus. Res., Inc., 153 F.3d 691, 696 (8th Cir. 1998).                         We have

established          four    criteria      for    determining      whether    equitable

estoppel applies:

       (1) The party to be estopped must know the facts; (2) he
       must intend that his conduct shall be acted on or must so
       act that the party asserting the estoppel has a right to
       believe it is so intended; (3) the latter must be
       ignorant of the true facts; and (4) he must rely on the
       former's conduct to his injury.

Clauson v. Smith, 823 F.2d 660, 661 (1st Cir. 1987). Additionally,

"Evidence       of    either      the    employer's        improper    purpose    or   his

constructive knowledge of the deceptive nature of his conduct

[i.e., that he knew or should have known] must also be shown."

Kale, 861 F.2d at 752.

            Romero's equitable estoppel argument appears to rest

solely on two letters he received from PREPA representatives.                          The

first    letter,        dated      May     31,     1996,     records    a    physician's

recommendation that Romero "not make any physical effort" at work

in the wake of his stroke.                 The second, dated August 19, 1996,

though somewhat convoluted, includes a statement that PREPA was

still    considering          Romero's      reasonable       accommodation       request.

Romero contends that these letters persuaded him that there was a

                                             -7-
possibility that his reasonable accommodation request would be

granted, thereby inducing him to delay filing a discrimination

claim with the ADU.

           The trial court rejected this position, noting that the

letters "do not conceal or attempt through fraud to keep Plaintiff

from   realizing    relief    for   [the    allegedly   illegal]   employment

actions" and that there was "no other evidence that a bad-faith

attempt existed to prevent Plaintiff from filing an administrative

claim" with the ADU.     Having reviewed the record, we agree.

           Romero    argues    that   it     is   irrelevant   whether   PREPA

intended to delay his filing a claim, and that he need only show

that his reliance was reasonable.           This argument misrepresents our

settled understanding of equitable estoppel, which requires a

showing that the employer had an improper purpose or constructive

knowledge that its conduct was deceptive.            Kale, 861 F.2d at 752.

Here, there has been no such showing.             The letters at issue were

prompted by Romero's request for employment accommodations in light

of his health.      The first is a doctor's recommendation regarding

appropriate accommodations, and the second is essentially a status

report on Romero's various claims against PREPA, which also notes

that his reasonable accommodation request was still under analysis.

Neither letter includes any indication that PREPA was likely to

grant the requested accommodations; they are not misleading, nor

would they support a finding that PREPA intended to prevent Romero


                                      -8-
from   filing   an   administrative   claim   with   the   ADU.    Without

additional evidence of an improper purpose or design to mislead

Romero,   the   exceptional   circumstances    required    for    equitable

estoppel are not present.

           Affirmed.




                                  -9-